Case: 1:17-cv-06260 Document #: 633 Filed: 10/24/18 Page 1 of 1 PageID #:4154

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

State Of Illinois, et al.
                                 Plaintiff,
v.                                                   Case No.: 1:17−cv−06260
                                                     Honorable Robert M. Dow Jr.
City Of Chicago
                                 Defendant.



                            NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 24, 2018:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Motion hearing held. For
the reasons stated on the record, The Fraternal Order of Police, Chicago Lodge No. 7's
motion to extend fairness hearing time slots [610] is denied. Oral motion for an extension
of time until 11/9/2018 to file their written testimony or affidavits is granted. Mailed
notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
